DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 2/11/2021 have been accepted. Claims 1-7, 9-20, and 22-26 are still pending. Claims 1-3, 5-7, 13-20, and 24-26 are amended. Applicant’s amendments to the claims have overcome each and every objection and 103 rejection previously set forth in the Final Office Action mailed 5/11/2020.
	
Allowable Subject Matter
Claims 1-7, 9-20, and 22-26 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “decode the logical address to generate a physical address, retrieve response data directly from a first location in the array, the first location addressed at the physical address of the array, retrieve a location indicia from a second location in the non- volatile memory, the second location addressed at the physical address of the non-volatile memory” The following is an examiner’s statement of reasons for allowance:
Sadri et al. (US PGPub 2013/0159629, hereafter referred to as Sadri) teaches a memory and a non-volatile memory where a controller will receive a read command and read data as well as a location indicia from the location in memory and use the location indicia to verify that the correct data requested was read. Sadri does not teach the location indicia being stored in a separate memory from the data let alone the location indicia being stored at the same physical address in the separate memory as the data in the array.

MacLeod (US PGPub 2002/0166038) teaches generating a physical address from a logical address. MacLeod does not teach using that generated physical address to retrieve data from that physical address in two different memory devices. Neither alone nor in combination do the references teach the amended limitations to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 5/11/2020 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132